DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 2, 4-6, 8, 9, 11, 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0072025 A1 to Kishimoto et al. (hereinafter Kishimoto).
Regarding claims 1 and 21, Kishimoto discloses a three-dimensional shape comprising a cured product of a composition (para [0166], aged para [0276]) comprising magnetic particles (para [0110]) and a binder comprising a combination of a thermosetting compound (selected from a group that includes nitrocellulose and polyurethane, para [0111]) and a thermoplastic resin (selected from a group that includes vinyl chloride and polycarbonate, para [0111]). The total amount of binder is 5 to 50 wt. parts comprising 5 to 30 wt. parts of the thermoplastic binder (vinyl chloride) and comprising 2 to 20 wt. parts of the thermoset binder (polyurethane) (para [0113]), which overlaps the instantly claimed range of 2 to 28 parts by weight of a thermoplastic resin, relative to 100 parts by weight of said thermosetting compound.  See MPEP 2144.05(I), cited in the Office Action mailed 4/4/21.  Note that when the amount of thermoplastic binder is 5 wt. parts and the amount of thermoset binder is 20 wt. parts, the amount of thermoplastic binder is 25 wt. parts, which falls within the instantly claimed range 2 to 28 parts by weight of a thermoplastic resin, relative to 100 parts by weight of said thermosetting compound.  Also see MPEP 2144.05(II)(A), cited in the Office Action mailed 9/2/21. 
Kishimoto further discloses wherein the magnetic particles inherently have at least two magnetic domains, where the magnetic domains are irregularly arranged when an external magnetic field is absent, and are magnetized by an external alternate-current magnetic field because the particles are ferrite or magnetite (para [0033]) and 

The preamble of independent claim 1 contains the intended use limitation “for 3D printing”.  See MPEP 2111.02(II), cited in the Office Action mailed 9/2/21.  In the instant case, the Kishimoto composition overlaps, is applied as a paint (para [0067]) and is cured (aged, para [0166] and [0276]). Therefore, the Kishimoto composition is considered capable of the intended use of 3D printing, absent evidence to the contrary.

Regarding claim 2, Kishimoto discloses the composition for 3D printing according to claim 1, but fails to expressly disclose the composition having a surface energy before curing in a range of 20 mN/m to 50 mN/m.  As discussed above, the compositions overlap. Therefore, per MPEP 2112.01(I) cited in the Office Action mailed 9/2/21, one of ordinary skill in the art would expect an overlapping surface energy, absent evidence to the contrary. 

Regarding claim 4, Kishimoto discloses the composition for 3D printing according to claim 1, wherein the magnetic particles have a coercive force in a range of 80 to 400 KA/m (para [0039]), which is about 1.005 to 5.026 kOe and falls within the instantly claimed range of 1 to 200 kOe.

Regarding claim 5, Kishimoto discloses the composition for 3D printing according to claim 1, wherein the magnetic particles have a saturation magnetization value at 25°C in a range of 10 to 25 µWb/g (para [0076]), which is about 79 to about 

Regarding claim 6, Kishimoto discloses the composition for 3D printing according to claim 1, wherein the magnetic particles have an average particle size in a range of 5 to 200 nm (para [0030]), which overlaps the instantly claimed range of 20 to 300 nm.  See MPEP 2144.05(I), cited above.

Regarding claim 8, Kishimoto discloses the composition for 3D printing according to claim 1, wherein the magnetic particles comprise metal oxide (magnetite), ferrite or alloy particles (para [0033]).

Regarding claim 9, Kishimoto discloses the composition for 3D printing according to claim 1, but fails to expressly disclose wherein the magnetic particles are comprised in an amount of 0.01 to 25 parts by weight, relative to 100 parts by weight of the thermosetting compound.  However, see MPEP 2144.05(II)(A), cited above.  It would be obvious to one of ordinary skill in the art to arrive at the instantly claimed range via routine experimentation.  It would also be obvious to control magnetic particle loading to facilitate deposition of the magnetic layer and to control the thickness and strength of the magnetic layer (para [0009]).

claim 11, Kishimoto discloses the composition for 3D printing according to claim 1, wherein the magnetic particles are vibrated by magnetization reversal (para [0034]).

Regarding claims 14 and 15, Kishimoto discloses the composition for 3D printing according to claim 1, wherein the thermoplastic resin comprises at least one of a polyolefin resin, a polyester resin which has a glass transition temperature, Tg, of 87 C, a polyvinyl chloride resin which has a Tg of 85 C, and a polycarbonate resin which has a Tg of 147 C, which all fall within the instantly claimed range of 40 C to 150 C before curing.

Regarding claim 16, Kishimoto discloses the composition for 3D printing according to claim 1, further comprising a thermosetting agent (thermally curing crosslinking agent, para [0114]).

Regarding claims 17 and 18, Kishimoto discloses a 3D printing method comprising a step of applying the composition for 3D printing of claim 1 to form a three-dimensional shape (sequential multiple layer coating method, para [0160]), and further comprising a step of applying a magnetic field to the applied composition (para [0137]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 11 and 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-24 of copending Application No. 16/347367 (hereinafter 367). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a 3D structure (instant claim 21 and 367 claim 24), and a method of forming a 3D printing composition (instant claims 17-20 and 367 claims 17-23 comprising a composition for 3D printings comprising magnetic particles and  thermosetting composition.  The reference defines the thermosetting resin as a composition comprising a thermoplastic resin in para [0022] of the publication of 414 (instant claims 1 and 14 and 367 claims 1, 12 and 14).  Both teach magnetic particles having similar compositions, overlapping sizes and properties wherein the magnetic particle form clusters, present in overlapping amounts (instant claims 1, 4-9 and 11 and 414 claims 2-8, 10 and 11).  Both teach claims 1 and 14-16 and 414 claims 9 and 12-14).
The reference is silent regarding the amount of thermoplastic resin. However, see MPEP 2144.05(II)(A), cited above.  It would also be obvious to one of ordinary skill in the art to arrive at the particularly claimed amount of thermoplastic resin via routine experimentation for the purpose of facilitating the 3D printing process. 
The 414 claims are silent regarding surface energy as set forth in instant claim 2.  However, the compositions overlap and comprising overlapping magnetic particles and thermosetting and thermoplastic resins. Therefore, the composition is expected to inherently have at least an overlapping surface energy before curing.  See MPEP 2112.01(I), cited in the Office Action mailed 9/2/21. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see page 5, filed 12/2/21, with respect to Lewis have been fully considered and are persuasive.  As discussed in the prior Office Action, Lewis does teach the limitation “wherein the magnetic particles have at least two magnetic domains, wherein the magnetic domains are irregularly arranged when an external magnetic field is absent, and are magnetized by an external alternate-current magnetic field” because the magnetic particles are ferrite or magnetite (para [0073]) but does not teach or suggest the limitation “wherein the thermosetting compound comprises at least one thermosetting functional group” as required by the newly amended claims.   
Therefore the 103 rejection of claims 1, 2, 4-9, 11, 14-17 and 21 as obvious over Lewis has been withdrawn. 
The 103 rejection of claim 3 as obvious over Lewis is moot because the claims have been canceled. 

Applicant's arguments filed 12/2/21, regarding Kishimoto, have been fully considered but they are not persuasive. As discussed above, Kishimoto teaches the limitation “wherein the thermosetting compound (binder resin) comprises at least one thermosetting functional group” (para [0112]).  Kishimoto also teaches the limitation “wherein the magnetic particles have at least two magnetic domains, wherein the magnetic domains are irregularly arranged when an external magnetic field is absent, and are magnetized by an external alternate-current magnetic field” because the magnetic particles are ferrite or magnetite (para [0033]).
Therefore, the 103 rejection of claims 1, 2, 4-6, 8, 11, 14-16 and 21 as obvious over Kishimoto stands. 
The 103 rejection of claim 12 as obvious over Kishimoto is moot because the claims have been canceled. 

No arguments were presented in the response filed 12/2/21 regarding the provisional obviousness double patent rejection.   
Therefore, the provisional obviousness double patenting rejection of claims 1, 2-9, 11 and 14-21 as obvious over the claims of 367 stands. 
The provisional obviousness double patenting rejection of claims 3 and 12 as obvious over the claims of 367 is moot because the claims have been canceled. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        


/Matthew E. Hoban/Primary Examiner, Art Unit 1734